Citation Nr: 1227742	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  05-28 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2005.  The Veteran also testified at a Board hearing at the RO in St. Petersburg, Florida in January 2011.  These transcripts have been associated with the file.

The case was brought before the Board in June 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing information on substantiating his claim and affording the Veteran a new VA examination.  The Veteran was provided with notice on substantiating his claim in June 2011 and he was afforded a VA examination in June 2011 as well.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Evidence on file includes allegations that are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See April 2003 statement; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, . . . VA must consider TDIU.").  The RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  This issue is REFERRED to the RO for appropriate action.  
FINDING OF FACT

The Veteran's right leg disability is related to service.


CONCLUSION OF LAW

A right leg disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for a right leg disability, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he suffers from a right leg disability as a result of an in-service motorcycle accident.  A June 1962 service treatment record notes this accident and that the Veteran sustained multiple abrasions and had limitation of flexion in his back.  The Veteran's separation examination noted a scar on his right lower leg.  Other than this there was no evidence of a right leg disability in-service.

Even if the Veteran's service treatment records have no defects noted, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran's son submitted a statement in April 2003 noting that his father's legs had collapsed on many occasions and he was left immovable for extended periods of time.  He also stated that in many cases he had to help his mother move the Veteran to a bed or chair when his legs gave out.  The Veteran also testified that he began experiencing falls in-service, but nothing more serious than a bruise.  He also testified his legs gave out on him and he had many falls after separation from service.  See e.g., January 2011 Board hearing transcript.

The Veteran was afforded a VA examination in May 2005.  At this examination he referenced the motorcycle accident as well as an accident in 2001 where he tripped and fell on construction tools, crushing his spine and resulting in quadriplegia, which has generally improved.  See also January 2011 Board hearing transcript where the Veteran testified his legs gave out and then he tripped on the tools.  At the May 2005 examination he reported that he felt his legs give out on him on multiple occasions and he fell frequently.  Overall, the examiner opined that the Veteran's spinal condition was unrelated to service.  However, the examiner did not specifically speak to the Veteran's right leg disability.
An addendum opinion was offered in July 2005.  The VA opinion notes that the Veteran suffered from constant collapsing in his right leg which he attributed to the in-service motorcycle accident.  The VA nurse opined that transient weakness in an extremity over a long period of time was possible, but this was usually a progressive condition unless resolved by treatment.  Based on the Veteran's history she opined that it was conceivable that the Veteran's right leg disability could be a result of, or exacerbated by, the in-service accident.

The Veteran was afforded another VA examination in June 2011.  At this examination he reported a history of weakness and paralysis in all 4 extremities.  The examiner noted that the Veteran was in a motorized wheelchair, but that he was able to transfer with support and he used a cane at home.  The examiner reviewed the claims file, examined the Veteran, and determined that it was at least as likely as not that his right leg disability, specifically C5 paraparesis, was related to service.  His rationale was based on the in-service motorcycle accident and the Veteran's son's April 2003 statement regarding numerous falls over the years.  He also referred to the July 2005 VA statement that it was conceivable that the Veteran's right leg weakness was a result of the in-service accident.  

At the very least, the Board finds the evidence is in relative equipoise.  The May 2005 VA examiner did not specifically address the Veteran's right leg disability, but a July 2005 addendum opinion found it was conceivable that his right leg disability was related to service.  Furthermore, the June 2011 VA examiner took into account all the evidence in the claims file and found it was at least as likely as not the Veteran's right leg disability was related to service.  As noted, the Veteran and his son have also submitted statements of the Veteran's legs giving out and causing falls post-service.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for a right leg disability is granted.  38 U.S.C.A. § 5107 (West 2002).


(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to service connection for right leg disability is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


